Name: Commission Regulation (EEC) No 2142/89 of 17 July 1989 re-estabishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: technology and technical regulations;  tariff policy;  political geography
 Date Published: nan

 No L 205/24 Official Journal of the European Communities 18 . 7 . 89 COMMISSION REGULATION (EEC) No 2142/89 of 17 July 1989 re-estabishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 4234/88 of 19 December 1988 establishing ceilings and Community surveillance for imports of certain products originating in Yugoslavia (1989) (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in Article 1 hereto are imported exempt of customs duty into the Community, subject to the annual ceiling shown, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached those ceilings ; Article 1 From 21 July to 31 December 1989, the levying of customs duties applicable to third countries shall ; be re-established on imports into the Community of the products listed in the Annex hereto originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 July 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14 . 2. 1983, p. 2 . (2) OJ No L 372, 31 . 12 . 1988 , p. 15 . 18 . 7 . 89 Official Journal of the European Communities No L 205/25 ANNEX Order No CN code Description of goods Ceiling (tonnes) 01.0200 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm 4 110